



Exhibit 10.4

 

[logo-small.gif]

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

2003 LONG-TERM INCENTIVE PLAN

 

1.         Restricted Stock Units Award. Medtronic, Inc., a Minnesota
corporation (the "Company"), hereby awards to the individual named above
Restricted Stock Units, in the number and at the Grant Date set forth above. The
Restricted Stock Units represent the right to receive shares of common stock of
the Company (the “Shares”), subject to the restrictions, limitations, and
conditions contained in this Restricted Stock Unit Award Agreement (the
"Agreement") and in the Medtronic, Inc. 2003 Long-term Incentive Plan (the
"Plan"). Unless otherwise defined in the Agreement, a capitalized term in the
Agreement will have the same meaning as in the Plan. In the event of any
inconsistency between the terms of the Agreement and the Plan, the terms of the
Plan will govern.

 

2.         Vesting and Distribution. The Restricted Stock Units will vest      
                                                                 . The Company
will issue to you a number of Shares equal to the number of your vested
Restricted Stock Units (including any dividend equivalents described in Section
5, below) within six weeks following such vesting date, provided that you have
been continuously employed by the Company and all other conditions and
restrictions are met during the period beginning on the Grant Date and ending on
the vesting date (the “Restricted Period”). [Notwithstanding the preceding
sentence,] if you terminate employment during the Restricted Period due to
death, Disability or Retirement, and all other conditions and restrictions are
met during the Restricted Period, your Restricted Stock Units will vest      
                                                                 , and the
Company will issue you a number of Shares equal to the number of your vested
Restricted Stock Units (including any dividend equivalents described in Section
5, below) within six weeks following such vesting date. Upon termination of your
employment during the Restricted Period for any reason other than death,
Disability or Retirement, the Restricted Stock Units will automatically be
forfeited in full and canceled by the Company as of 11:00 p.m. CT (midnight ET)
on the date of such termination of employment. For purposes of this Agreement,
the terms “Disability” and “Retirement” shall have the meanings ascribed to
those terms under any retirement plan of the Company which is qualified under
Section 401 of the Code (which currently provides for retirement on or after age
55, provided you have been employed by the Company and/or one or more Affiliates
for at least ten years, or retirement on or after age 62), or under any
disability or retirement plan of the Company or any Affiliate applicable to you
due to employment by a non-U.S. Affiliate or employment in a non-U.S. location,
or as otherwise determined by the Committee.

 

3.         Forfeitures. If you have received or are entitled to receive delivery
of Shares as a result of this Restricted Stock Units award within the period
beginning six months prior to termination of your employment with the Company or
any Affiliate and ending when the Restricted Stock Units award terminates or is
canceled, the Company, in its sole discretion, may require you to return or
forfeit the cash and/or Shares received or receivable with respect to this
Restricted Stock Units award, in the event that you engage in any of the
following activities:

 

 

a.

performing services for or on behalf of any competitor of, or competing with,
the Company or any Affiliate, within six months of the date of your termination
of employment with the Company or any Affiliate;

 

b.

unauthorized disclosure of material proprietary information of the Company or
any Affiliate;

 

c.

a violation of applicable business ethics policies or business policies of the
Company or any Affiliate; or

 

d.

any other occurrence determined by the Committee.

 

The Company’s right to require forfeiture must be exercised not later than 90
days after the Company acquires actual knowledge of such an activity, but in no
event later than 12 months after your termination of employment with the Company
or any Affiliate. Such right shall be deemed to be exercised upon the Company’s
mailing written notice of such exercise to your most recent home address as
shown on the personnel records of the Company. In addition to requiring
forfeiture as described herein, the Company may exercise its rights under this
Section 3 by terminating this Restricted Stock Units award.

 

 


--------------------------------------------------------------------------------


If you fail or refuse to forfeit the cash and/or shares of Common Stock demanded
by the Company (adjusted for any events described in Section 11(a) of the Plan),
you shall be liable to the Company for damages equal to the number of Shares
demanded times the highest closing price per share of the Common Stock during
the period between the date of termination of your employment with the Company
or any Affiliate and the date of any judgment or award to the Company, together
with all costs and attorneys' fees incurred by the Company to enforce this
provision.

 

4.         Change in Control. Notwithstanding anything in Section 2 to the
contrary, if a Change in Control of the Company, within the meaning of both the
Plan and Section 409A of the Code, occurs during the Restricted Period, and all
other conditions and restrictions are met during the Restricted Period, then the
Restricted Stock Units will become 100% vested upon such Change in Control and,
the Company will issue to you a number of Shares equal to the number of your
Restricted Stock Units (including any dividend equivalents described in Section
5, below) within six weeks following the Change in Control.

 

5.         Dividend Equivalents. You are entitled to receive dividend
equivalents on the Restricted Stock Units generally in the same manner and at
the same time as if each Restricted Stock Unit were a Share. These dividend
equivalents will be credited to you in the form of additional Restricted Stock
Units. The additional Restricted Stock Units will be subject to the terms of
this Agreement.

 

6.         Withholding Taxes. You are responsible to promptly pay any Social
Security and Medicare taxes (together, “FICA”) due upon vesting of the
Restricted Stock Units, and any Federal, State, and local taxes due upon
distribution of the Shares. The Company and its subsidiaries are authorized to
deduct from any payment to you any such taxes required to be withheld and will
withhold a portion of the Shares issued upon conversion of the Restricted Stock
Units to satisfy all or part of the withholding or employment tax requirements.

 

7.         Limitation of Rights. Except as set forth in the Agreement, until the
Shares are issued to you in settlement of your Restricted Stock Units, you do
not have any right in, or with respect to, any Shares (including any voting
rights) by reason of the Agreement. Further, you may not transfer or assign your
rights under the Agreement and you do not have any rights in the Company’s
assets that are superior to a general, unsecured creditor of the Company by
reason of the Agreement.

 

8.         No Employment Contract. Nothing contained in the Plan or Agreement
creates any right to your continued employment or otherwise affects your status
as an employee at will. You hereby acknowledge that Medtronic and you each have
the right to terminate your employment at any time for any reason or for no
reason at all.

 

9.         Amendments to Agreement Under Section 409A of the Code. You
acknowledge that the Agreement and the Plan, or portions thereof, may be subject
to Section 409A of the Internal Revenue Code; that it is anticipated that
comprehensive rules interpreting this Code section will be issued; and that
changes may need to be made to the Agreement to avoid adverse tax consequences
to you under Section 409A. You agree that following the issuance of such rules,
the Company may amend the Agreement as it deems necessary or desirable to avoid
such adverse tax consequences; provided, however, that the Company shall
accomplish such amendments in a manner that preserves your intended benefits
under the Agreement to the greatest extent possible.

 

10.       Agreement. You agree to be bound by the terms and conditions of this
Agreement and the Plan. Your signature is not required in order to make this
Agreement effective.

 

Accompanying this Agreement are instructions for accessing the Plan and the Plan
Summary (prospectus) from UBS’s Internet website or HROC – Stock
Administration’s intranet website. You may also request written copies by
contacting HROC – Stock Administration at 763.514.1500.

 

HROC – Stock Administration, MS V235

Medtronic, Inc.

3850 Victoria Street North

Shoreview, MN 55126-2978

 

 

 

 









--------------------------------------------------------------------------------